Exhibit 10.1

 

Berkshire Hills Bancorp, Inc.

Amended and Restated Executive Compensation Agreement

 

Glenn S. Welch

 

This Amended and Restated Executive Compensation Agreement (this “Agreement”) is
made effective as of December 11, 2014 by and between Berkshire Hills
Bancorp, Inc. (“Berkshire”) and Glenn S. Welch.

 

Recitals

 

WHEREAS, Berkshire and Glenn S. Welch previously entered into an executive
compensation proposal dated November 3, 2014 (the “Original Agreement”); and

 

WHEREAS, the parties to the Agreement desire to amend and restate the Original
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties agree as
follows:

 

Overview:

 

As you know, Berkshire has entered into an Agreement and Plan of Merger between
Berkshire and Hampden Bancorp, Inc. (“Hampden”), dated as of November 3, 2014.
This Agreement describes your current agreement and the agreement for your
future compensation.

 

Current Arrangements:

 

·               Employment Agreement - Your employment agreement provides for a
lump sum cash payment equal to three (3) times your prior five-year “annual
compensation” (as defined in the employment agreement) and up to 18 months of
continued health and dental insurance at no cost to you, if following a Change
in Control your employment is terminated Without Cause or With Good Reason. Your
employment agreement also provides that you will receive the benefits you would
have received under any tax-qualified retirement plan and non-tax-qualified
retirement plan for thirty-six (36) months. In addition, if you are offered
employment that is comparable in terms of compensation and responsibilities, and
you remain employed for six (6) months, you will receive a lump sum payment
equal to 3 months base salary.

 

·                You are also subject to certain non-competition and
non-solicitation obligations for one (1) year following your termination of
employment under the employment agreement.

 

·                Salary Continuation Agreement – You also participate in an
executive salary continuation agreement. Under the terms of that agreement, upon
a change in control, you are entitled to an annual benefit (paid in monthly
installments beginning at age 65 equal to $60,000 for the remainder of your
life).

 

--------------------------------------------------------------------------------


 

Proposed Compensation Arrangements:

 

·                Effective on the closing date of the merger, you will be
employed by Berkshire in an executive position as Regional President of the
Springfield, MA and Connecticut Regions, and other executive duties as
determined by Berkshire’s President and Chief Executive Officer. Your initial
base salary will be $350,000.

 

·                Effective on the closing date of the merger, you will
participate in Berkshire’s change in control severance plan on similar terms as
other similarly situated executives (and with the same change in control
multiple as provided under your current agreement).

 

·                Effective on the closing date of the merger, you will receive a
stay bonus of $400,000 payable in cash.

 

·                If at any time during the first six months following the
closing date of the merger, your employment with Berkshire is terminated as a
result of a mutual decision between the parties for any reason other than cause,
or after completing six months of employment with Berkshire, you decide
unilaterally within five business days to resign for any reason, Berkshire will
pay you $400,000 provided that you will be subject to
non-competition/non-solicitation restrictions for eighteen months, with the
non-competition restrictions being limited to the area within a 30-mile radius
of 19 Harrison Avenue, Springfield, Massachusetts.

 

·                You will receive a minimum annual performance bonus of $133,333
for each of the first three years following the closing date of the merger (for
total aggregate bonuses of $400,000), assuming you are still employed by
Berkshire on each one-year anniversary from the closing date of the merger (for
three years) payable one-half in cash and one-half in the form of restricted
stock that will vest over three years, with one-third vesting each year. If
Berkshire terminates your employment during the first three years following the
closing date of the merger for a reason other than cause (as such term is
defined in Berkshire’s employment agreement with its President and Chief
Executive Officer), you will receive the minimum annual performance bonus of
$133,333 that would otherwise have been paid to you for that year (as if you had
remained employed on the applicable anniversary date of the merger), and you
will forfeit any subsequent performance bonuses.

 

·                Hampden will terminate your salary continuation agreement prior
to the effective time of the merger. Within 45 days of the termination of the
agreement, you will receive a lump sum payment equal to the present value of the
benefits otherwise due under the agreement.

 

·                You will agree to add an automatic limitation to your salary
continuation agreement, so that amounts and benefits payable to you in
connection with the change in control will be automatically limited so as not to
permit any excess parachute payments under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

2

--------------------------------------------------------------------------------


 

·                Hampden will terminate your employment agreement prior to the
effective time of the merger, and you will not receive any payment or benefits
under the agreement. You will provide any consents that may be required.

 

·                Effective October 31, 2014, you agree that any compensation
resulting from the exercise of stock options and/or the sale of stock received
upon such stock option exercise will not be included in the definition of
“annual compensation” under your employment agreement for purposes of
determining cash severance that may be due in connection with a change in
control.

 

·                All payment amounts are subject to adjustment depending on
final tax calculations, confirmation of 2010 through 2014 compensation, and are
subject to applicable tax withholding. All payments of deferred compensation
will be subject to a six-month delay if and to the extent necessary and
advisable to avoid additional taxes and penalties under Section 409A of the
Code.

 

·                Berkshire makes no representation and warranties with respect
to excess parachute payments under Section 280G of the Code and does not
undertake any liability or indemnification with respect to any related taxes.

 

·                This Agreement supersedes the Original Agreement.

 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

A C C E P T E D

 

BERKSHIRE HILLS BANCORP, INC.

 

 

 

 

 

 

By

 

 

 

 

/s/ Linda A. Johnston

 

12-11-14

 

Linda A. Johnston, Executive

 

Date

 

Vice President – Human Resources

 

 

 

By signing below, you agree that this Agreement will be binding upon you, will
take effect on the Closing Date, and will as of such date supersede any other
employment, severance, change of control or related agreements between the
undersigned executive and Hampden and its affiliates. The parties agree to work
in good faith to document the terms of this Agreement into one or more written
documents consistent with the terms set forth herein. In the event that the
Merger Agreement is terminated prior to the occurrence of the Closing Date, this
Agreement shall become null and void and of no effect.

 

 

By

 

 

 

 

/s/ Glenn S. Welch

 

12/11/14

 

Glenn S. Welch

 

Date

 

4

--------------------------------------------------------------------------------